DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The foreign priority document No.10-2019-0007795 filed on January 21, 2019 in the Republic of Korea has been received and it is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15, 23, and 24) in the reply filed on December 27, 2021 is acknowledged.
Claims 1-24 are pending, with claims 16-22 withdrawn from consideration as being directed to a non-elected invention.

Claim Objections
Claim 9 is objected to because of the following informalities: the limitation “potassium ion” appears twice in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation “an elastic modulus of about 10 megaPascals to about 1000 megaPascals”.
Claim 4 recites the limitation “the curable material has a tackiness of about 1 Newtons per square centimeter to about 20 Newtons per square centimeter”.
Claim 7 recites the limitation “a thickness of the solid membrane is about 20 percent to about 90 percent of a diameter of the electrically conductive particle”.
Claim 10 recites the limitation “the ion conductive particle has an ion conductivity of about 1x 10-5 Siemens per centimeter to about 1x10-3 Siemens per centimeter”.
The specification of the instant application defines the term “about” as one or more standard deviations, or within +/- 30%, 20%, 10%, or 5% of the stated value (see page 10).
The definition of the term “about” includes multiple possible deviations from the claimed ranges, so it is not clear what range for the elastic modulus is claimed in claim 1, what range for tackiness is claimed in claim 4, what range for the thickness is claimed in claim 7, and what range for ion conductivity is claimed in claim 10 of the instant application.
Therefore, it is not clear what is the joint inventor claiming as the invention in claims 1, 4, 7, and 10 of the instant application.
Claim 1 recites that the hybrid membrane comprises electrically conductive particle. Claim 8 depends on claim 1, and recites that the hybrid membrane further comprises an ion conductive particle.

Therefore, it is not clear what is the joint inventor claiming as the invention in claim 8 of the instant application.
For the examination on the merits it is considered that claim 8 recites “The electrically conductive hybrid membrane of claim 1, wherein the electrically conductive particle is an ion conductive particle.”.
Claim 12 recites the limitation "the electron conductive particle" in claim 8.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 12 of the instant application.
Claim 13 recites the limitation "the elastomer" in claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 and 15 recite the limitation "the metal layer" in claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, it is not clear what is the joint inventor claiming as the invention in claims 13-15 of the instant application.
Claims 2, 3, 5, 6, 23 and 24 are rejected as being dependent on the rejected claim 1, and claims 9-11 are rejected as being dependent on the rejected claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Badding et al. (US Patent 9,502,729) in view of Choi et al. (US 2017/0301903).
With regard to claims 1, 8, 9, and 11, Badding et al. teach the ion-conducting composite electrolyte (10):

    PNG
    media_image1.png
    190
    516
    media_image1.png
    Greyscale
(fig.1A).
The ion-conducting composite electrolyte (10) comprises ceramic electrolyte particles (20) and a solid polymeric matrix (30) (column 2, lines 29-32).
Fig.1A clearly shows that a part of the ceramic electrolyte particles (30) are exposed on both sides of the solid polymeric matrix (20).
Badding et al. teach that the ceramic electrolyte particles (20) may be lithium-ion conducting particles, such as Li7La3Zr2O12 (column 3, line 30-column 4, line 1).
7La3Zr2O12 meet the limitations of claim 1 for “electrically conductive particle” (see definition in pages 3 and 4 the specification of the instant application) and the limitations of claims 8 and 9.
Li7La3Zr2O12 is a compound of Chemical Formula 2 in claim 11, wherein y=7 and M1 is Zr.
Badding et al. teach that the ion-conducting electrolyte may be used as separator for a lithium ion battery (page 1, lines 13-15, fig.4, page 2, lines 21-23), but fail to teach that the solid polymeric matrix (20) comprises a curable material and has an elastic modulus of 10-1,000 megaPascals.
Choi et al. teach a porous heat-resistant layer for a separator of an electrochemical device (abstract), wherein the composition for the porous heat-resistant layer includes a cross-linking compound and inorganic particles (par.0015, par.0052).
 The layer is formed by curing, and during the curing process the cross-linking compounds are linked to one another to form a binder (par.0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a composition comprising a cross-linking compound to form the polymeric matrix (20) in the ion-conducting composite electrolyte of Badding et al.
The cross-linking compound is equivalent to the curable material in claim 1.
Choi et al. further teach that the layer has an elastic modulus of 500-700MPa (par.0015).

With regard to claim 3, Choi et al. teach that the composition is cured with ultraviolet rays (par.0067).
With regard to claim 6, Choi et al. teach that the composition comprises a cross-linkable monomer may comprise multiple acryl groups (see par.0035).
With regard to claim 7, fig.1A shows that the thickness of solid polymeric matrix (3) is about 90% of the diameter of the ceramic electrolyte particles (20).
With regard to claim 10, Badding et al. teach that the lithium-ion conducting particles have an ionic conductivity of about 1x10-4 S/cm or greater (column 3, lines 30-36). The range overlaps the claimed range.
With regard to claim 23, Badding et al. teach that the ion-conducting electrolyte may be used for a lithium ion battery (page 1, lines 13-15). The ion-conducting electrolyte is placed between the anode and the cathode (fig.4 and page 2, lines 21-23).
A lithium ion battery is a secondary battery.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Badding et al. (US Patent 9,502,729) in view of Choi et al. (US 2017/0301903) as applied to claim 1 above, and further in view of Towari (US 2017/0179466).
With regard to claim 24, Badding modified by Choi teach the electrically hybrid membrane of claim 1 (see paragraph 8 above).

Badding et al. and Choi et al. fail to teach an electronic device.
However, it is well-known in the art that a lithium ion battery may be used in an electronic device (see claim 11 of Tiwari).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the lithium ion battery of Badding modified by Choi in an electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Farrington et al. (US Patent 4,183,988) teach a solid ion-conductive electrolyte comprising a polymer film and a plurality of solid polycrystalline ion-conductive particles embedded therein and exposed at both opposite surfaces of the film:

    PNG
    media_image2.png
    136
    473
    media_image2.png
    Greyscale
(abstract, figure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722